          Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                     FOR TIIE EASTERN DISTRICT OF PENNSYLVANIA

 EDWARDA. WILLIAMS,
     Plaintiff,

                                                         Civil Action   No .   1'7   -2641

 WILLIAM        P. BARR et aI.,
         Defendants.

                      DEFENDANTS' RESPONSE IN OPPOSITION TO
                 PLAINT IFF'S MOTION TO ALTER OR AMEND JUDGMENT

       After the Court's thorough memorandum granting defendants' motion for summary

judgment, plaintiff brings this motion asking the Court to reverse that decision by rehashing

arguments the Court already considered and rej ected. Plaintiff once again challenges the

government's arguments on the second prong of the Binderup test-an issue that was extensively

addressed in over half a dozen filings in parallel motions for summary judgment briefed over a

period of several months. The fact that this issue was already extensively argued and addressed

by the Court is reason enough to reject defendants' motion to alter or amend judgrnent.

        Nonetheless, the motion is also meritless, and the Court appropriately relied upon the

defendants' statistical evidence. Indeed, what plaintiff fails to mention in challenging the

defendants' use of statistical evidence is that the Third Circuit expressly permitted the use   of

such evidence to carry the govemment's burden on the second prong of lhe Binderup tesl.

Because defendants offered statistical evidence that the Third Circuit determined was appropriate

at this stage   ofthe analysis, the Court appropriately granted the govemment's summary

judgment motion.

        Because     plaintiff   s   curent motion is merely an attempt to rehash old arguments and

issues already considered and rejected, the Court should deny plaintif8 s motion'
            Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 2 of 12




                                   FACTUAL BACKGROTJND

          The Court offered a thorough factual background on this matter in its recent opinion.

(Doc. No. 43). Plaintiff Edward A. Williams brought this as-applied challenge to l8 U.S.C.

$   922(gX1), claiming that the application of $ 922(g)(l) barring him from owning a firearm or

ammunition, as a result ofhis conviction for driving under the influence at the highest rate of

intoxication with a prior offense, violates the Second Amendment. The DUI conviction, with a

prior offenset and at the highest rate of intoxication, arose from an incident in 2004 in

Philadelphia. The judge sentenced Williams lo, inter alia, ninety days to two years in prison,

and he served the ninety days on house arrest because        ofa medical condition.

          While Williams' conviction for the 2004 DUI triggered       $   922(9)(1)'s prohibition on

possessing firearms and ammrmition, Williams continued for years to possess approximately

twenty firearms, worked at a gun storc and range handling firearms and ammunition, and made

false statements on firearms forms to purchase a firearm and application fol a license to carry.

                                 PROCEDURAL BACKGROUIYD

          Williams filed this action on June   1,   2017. @oc. No. 1). After the Court denied pre-

discovery dispositive motions, (Doc. No. 13, 14), the defendants answered the complaint on

December 15,2Ol7 (Doc. No. 15) and engaged in extensive discovery. The parties thereafter

filed cross-motions for summary judgment (Doc. No.29, 30), along with opposition and reply

briefs.




  I Williams entered into Pennsylvania's Accelerated Rehabilitative Disposition program
because of a 2000 arrest for DUI. This serves as the prior offense for purposes of the conviction
for the 2004 DUI.


                                                       2
         Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 3 of 12




       The Court nrled on those motions on April 1, 2019, granting defendants' motion for

summary judgment and denying plaintifP s motion. (Doc. No. 43,         44). The Court's opinion

includes a deep analysis of the Third Circuit's decision in Binderup v. Att'y Gen. U.S. of Am.,

836 F.3d 336 (3d Cir. 2016) (en banc), and an application of its principles to the matter at hand.

The Court, in granting judgment in favor ofthe defendants, concluded that the defendants

satisfied thet burden on the second prong of the Binderup fiamework through their submission

of an expert report and an important, gennane statistical study identified in that report: "The

statistical evidence shows that individuals convicted ofan alcohol-related offense have a four to

five-fold increase ofbeing arrested for   a crime   ofviolence or firearm-related offense,   as


compared to individuals with no prior criminal history. Therefore, we believe there is a

reasonable   fit between disarming individuals like Williams, who were convicted of DUI,          and the


important govemment interest of preventing armed mayhem." (Doc. No. 43, at 29).

       Plaintiff brought the current motion to alter or amend the Court's judgment on April 26,

2019, (Doc. No.48), and takes issue with this particular aspect ofthe Court's analysis.

                                            ARGUMENT

       In his motion to alter or amend judgment, plaintiffdoes not present newly discovered

evidence, identifi an intervening change in law, or outline some genuine issue of material fact.

InSead, plaintiff repackages the arguments he used in the summary judgment briefrng and tries

to reopen discussion on the Court's analysis for the second prong of the Binderap framework.

Plaintiff regularly cites back to his previous summary judgrnent briefing to rehash these

arguments that were already considered and rejected. Such a strategy is improper on a motion

for reconsideration at this stage of the proceedings. The Court considered plaintiff    s    arguments

on the second prong, rejected them, and rendered a decision granting defendants' motion for




                                                     3
           Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 4 of 12



summary judgment. Because       plaintilf s current motion only    covers previously briefed issues,

that alone should cause the Court to deny plaintiff s motion.

       Not only is the motion improper, but the arguments in the motion are also meritless.

Plaintiff repeatedly argues that the expert report and statistical evidence offered by the

defendants and relied upon by the Court are insufficient to carry the government's burden on the

second prong   of   the Binderup analysis.   Plaintiff insists that such evidence is insufficiently

tailored and personalized to an individual challenger like the plaintiff. But in plaintifrs

extensive discussion of the caselaw, he neglects to mention the passage in Binderup that

expressly permits such evidence. Indeed, the Third Circuit explained that "empirical studies

[can] demonstrate[] an appropriate fit between the Challengers' total disarmament and the

promotion ofpublic safety ifthey contain[] reliable statistical evidence that people with the

Challengers' backgrounds [a]re more likely to misuse firearms or [a]re otherwise irresponsible or

dangerous." 836 F.3d at 355. Because the study offered by the defendants and the expert report

provided that empirical evidence and fit, plaintifls motion is meritless and should be denied.

I.      Plaintif|s motion is merely an attempt to relitigate         issues that were already argued,
        considered, and rejected by the Court'

        Plaintiffs motion to alter or amend a judgment is effectively       a   motion for

reconsideration. Conway v. A.l. duPont Hosp. for Children,No. CIV. A. 04'4862,2009 WL

 1492178,ar *2 (E.D. Pa. May 26,2009) (citing E.D. Pa. Local R. Civ. P. 7.1(g)). Such motions

are only appropriate in rare circumstances. "A judgment may be altered or amended on three

grounds: '(1) an intervening change in the controlling law; (2) the availability of new evidence

that was not available when the court glanted the motion for summary judgment; or (3) the need

to correct a clear error of law or fact or to prevent manifest injustice."' Id. (quoting Max's

Seofood Cafe, by Lou-Ann, Inc. v. Quinteros, I 76 F.3d 669, 67 I (3d Cir. I 999))'



                                                      4
           Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 5 of 12




       A motion for reconsideration is not a "means to reargue matters already argued and

disposed   ofor   as an attempt to   relitigate a point of disagreement between the Court and the

litigant." Ponisciakv. Astrue,No. CIV.A. 10-4232,2012 WL 850099, at *l (E.D.            Pa. Mar. 14,

2012) (Kelly, J.) (quoting Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa.

2002)). Such motions are also not to be filedjust because a party is dissatisfied with the Court's

decision or "to raise new arguments or present evidence that could have been raised prior to the

entry ofjudgment." 1d. "Since Federal Courts have a strong interest in the finality      of

judgments, motions for reconsideration should be granted sparingly." Id.

       Plaintiffs motion to alter the judgment       raises arguments previously briefed with the

Court and is based on a mere dissatisfaction with the Court's decision. Plaintiffs motion is

wholly focused on criticizing the use of defendants' expert report and statistical evidence to

satis! the defendants' burden on the second prong of        lhe Binderup analysis. However, those

arguments were repeatedly raised by plaintiffbefore in the summary judgrnent briefing prior to

the Court's decision. For example, plaintifPs motion for summary judgment argued that the

defendants' expert report and its statistical evidence were improper and insufficient for the

defendants to carry their burden. See (Doc. No. 29-4, at 44)      ('The Govemment relies on an

Expert Report which utilizes old studies whose data is not recent and which even admits they

have obvious limitations . . .   .).   Plaintiffs opposition to defendants' motion for summary

judgment also argued against using the defendants' expert report in the analysis. The opposition

claimed that plaintiffs expert report was more appropriate and tailored and that the defendants'

expert had not conducted an individualized assessment of the plaintiff; outlined the district court

opinion addressing a similar report and evidence in Holloway v. Sessions, No. l: l7-CV-81, 2018

WL   4699974 (M.D. Pa. Sept. 28, 2018); and claimed that the defendants had failed to show a




                                                      5
          Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 6 of 12




reasonable   fit.   (Doc. No. 34, at.14-19). Plaintiff went so fm as to file a separate document

entitled "Plaintiffs Objections to Defendants' Expert Report of Daniel Webster, ScD." (Doc.

No. 29-6). In those objections, plaintiffclaimed that Dr. Webster's report failed to satisfy the

standards ofDaubert v. Merrell Dow Pharm., lnc.,509 U.S.579 (1993), that the data in the

scientific study was insufficiently tailored to the plaintiff, and that it was improper for this as-

applied challenge. Plaintiff repackages those same arguments here.

        If there was any doubt, plaintiff tellingly cites his own previous briefs in supporting the

current motion. He acknowledges that the issues raised here were issues "Plaintiffs [sic]

previously address[ed] in Doc. 29.6, flfl 3.,         e.,7.8.. . ."   (Doc. No.48-1, at 6). A footnote in the

current motion similarly cites to the "objections" he submitted in the summary judgment

briefing. Id. at3     n.\   And later in the current motion, plaintiff once again acknowledges that the

issues he raises regarding      plaintiff   s   expert report were also previously discussed in his summary

judgnent briefin g. Id. at 10 ("As discussed in Plaintifl             s   Brief in Support of His Second Motion

for Summary Judgment. . . .").

        Plaintiffs motion to alter judgment is an attempt to "reargue matters already argued"                and

"relitigate a point of disagreement between the Court and the litigant." Ponisciak,20l2 WL

850099, at *1 (Kelly, J.). Because such a strategy is wholly improper for motions for

reconsideration, the Court should deny plaintiffs motion.

III.    PlaintilPs challenge is also meritless, as Binderup expressly permitted defendants'
        use of statistical evidence to satis$ the second prong.

        In addition to his arguments being improper at this stage, plaintilP              s   criticism of

defendants' expert report and statistical evidence to satisfu the second prong of Binderup is also

baseless. Plaintiffs lengthy motion to alterjudgement criticizes the use of defendants' expert

report and statistical evidence based on a number ofcases, including Daubert, f',to district court



                                                           6
           Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 7 of 12




decisions from another district that had already been raised in briefing, and snippets of the

generalized principles in Binderap. Based on this, plaintiff argues once again that the

defendants' expert report and scientific evidence were improper and insufficient to carry

defendants' burden on the second prong of Binderup.

       But what plaintiffs motion, criticizing the use of statistical evidence, neglects to mention

is lhat Binderup expressly permitted the use of statistical evidence on the second prong. The

Court explicitly held that "[p]arties may use statistics to show that people who commit certain

crimes have a high (or low) likelihood of recidivism that warrants (or does not warrant)

disarmament . . .   ."   836 F.3d at 355. And while plaintiffs motion to alter judgment claims that

defendants' statistical evidence cannot offer the fit necessary for the analysis, the Third Circuit

concluded otherwise. "[E]mpirical studies could have demonsFated an appropriate fit between

the Challengers' total disarmament and the promotion ofpublic safety ifthey contained reliable

statistical evidence that people with the Challengers' backgrounds were more likely to misuse

fireanns or were otherwise irresponsible or dangerous." Id.

       The Court's opinion here appropriately identified that frt within the defendants' expert

report and the empirical study from Dr. Garen Wintemute. As the Court noted, Dr. Webster's

expert report recognizes, inter alia,that"[e]mpirical evidence shows that DUL/DWI offenders

are more   likely to commit violent or firearms-related offenses." (Doc. No. 30, Ex. S, at 9). Dr.

Webster therefore rendered an expert opinion that "there is a reasonable fit between prohibiting

DUI/DWI misdemeanants [i.e., those with backgrounds similar to the plaintiff] from possessing

firearms and public safety." Id. at76.

        The primary statistical evidence the Court identified regarding that conclusion was the

study conducted by Dr. Gmen Wintemute and others, who analyzed data from thousands           of



                                                    l
            Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 8 of 12



individuals who purchased firearms. The study found that those purchasers of handguns with a

prior alcohol conviction were significantly more likely to be arrested for a crime involving

violence and/or firearms, and significantly more likely to be arrested for the most serious crimes,

including murder. rape, robbery, and aggravated assault. 1d. at 9-10. The Court correctly

concluded that this study established the "appropriate    fit" called for by Binderup:

                Dr. Wintemute's study shows that individuals like Williams, who
                have been convicted ofan alcohol-related offense within the past
                fourteen years, have a four to five-fold increase ofbeing arrested
                for a subsequent crime of violence or one involving a firearm. We
                believe such statistics demonstrate a reasonable fit between
                Williams' disarmament and the important government interest of
                preventing armed mayhem.

(Doc. No. 43, at25).

         This is precisely the type of statistical evidence that the Third Circuit called for in

Binderup, and such evidence is precisely what can be offered for the govemment to satisry its

burden on the second prong of the analysis. The statistical evidence pertained to, and the Court

considered, plaintiff s specific characteristics-his prior conviction of a DUI and the time since

that conviction-and determined that those with the same background were more likely to

misuse firearms or violence. That is the end of the inquiry, and the defendants therefore satisfied

their burden. The Third Circuit does not require a more individualized determination        of

dangerousness, and    plaintifls arguments for more personalized statistics would     require just such

a   determination. See Medina v. Sessiorts, 279 F. Supp. 3d281,292 (D.D.C' 2017) (discussing

Binderup and recognizing that, "even in [that case], the plurality looked to whether the

govemment's evidence that restricting 'people like [the plaintiffs] (i.e., people who decades ago

committed similar misdemeanors) from possessing firearms promotes public safely,' not whether

preventing lhe individual plaintffi from owning a Jireorm adequately promoted public safety"

(qtoting Binderup, 836 F.3d at 354) (emphasis added)), aff'd,913 F.3d 1 52 (D.C. Cir. 2019).


                                                    8
         Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 9 of 12




       Plaintiffs remaining arguments can readily be dismissed.2 Binderup did not             set strict


time limits for useful statistical evidence, and the study's combination of violent and firearms-

related crimes is permissible since the key question is whether individuals with similar

backgrounds "were more likely to use firearms or were otherwise irresponsible or dangerous."

836 F.3d at 355.3

       Finally, as to plaintiffs request to stay the Court's decision for one year, plaintiff made

the decision to bring this case when he filed the complaint, and his counsel sought throughout the

litigation to move this case expeditiously. Plaintiff caDnot try to now stall the litigation merely

to evade the empirical evidence establishing his higher likelihood ofengaging in violent or

firearm-related crime. Plaintiff asked this Court to render a decision on his Second Amendment

challenge, and it did so. He should now accept the consequence of losing that decision.




  2
    Because motions for reconsideration are not vehicles to repackage arguments, defendants                will
refrain from summarizing all of the issues with plaintiffs expert report previously discussed.
  3
    Plaintiff also suggests that the Wintemute study's key finding-that 32.8% of those with
prior convictions engaged in violent or firearm-related crimes-refers to convictions that are not
necessarily alcohol-related. (Doc. No.48-1, at 10-11). Plaintiffs suggestion is false. Table3 in
the Wintemute study clearly indicates that the 32.8% finding pertains to those with prior alcohol
convictions. The article identified is included as Exhibit I ofdefendants' motion to dismiss. See
(Doc. No. 5-1, at 3).


        Thble   3  lnciilence of anest among handgun purdlasers"                    by   '.


        baselirle charatteristics
                                                      Nature of crime
                                                                        'Wolent or tlrearm
                                                      tuy                relllteO

        Characteristic                                n (7")            n   (o/o)



         Pdor alcohol @nvlctions (n=1104)             se7   (s41)        362 (32.8)



                                                  9
        Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 10 of 12




                                        CONCLUSION

       For the reasons discussed above, defendants respectfully request that the Court deny

plaintifFs motion to alter or amend the judgment in this   case.


                                             Respectfrrlly submitted,

                                             WILLIAM M. McSWAIN
                                             United States Attomey


                                             J,.^.   a,.'. R. fA-f."r-            RD
                                             GREGORY B. DAVID
                                             Chief,  Di



                                                              SCICCHITANO
                                                      United States Attomev
                                                     District of Pennsylvania
                                             615             Street, Suite 1250
                                             Philadelphi4 P A 19 106-447 6
                                             Direct: (215) 861-8380
                                             Fax: (215) 861-8618
                                             anthony.scicchitano@usdoi. sov
                                             Counsel for Defendants

May 10,2019




                                                l0
        Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 11 of 12




                                   CERTIFICATE OF SERVICE

       I hereby certifu that   a copy   of the foregoing Defendants' Response in Opposition to

Plaintifls Motion to Alter   or Amend Judgment was filed through the Court's CM/ECF system,

which will provide electronic notice and service of the document on:

       Adam Kraut. Esq.
       Joshua Prince, Esq.
       Prince Law Offices, P.C.
       646 Lenape Road
       Bechtelsville, PA 19505


                                                                   q
                                                                 SCI           o
                                                                  States Attomey

May 10,2019
        Case 2:17-cv-02641-RK Document 49 Filed 05/10/19 Page 12 of 12




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EDWARD A. WILLIAMS,
     Plaintiff,

                                                  Civil Action   No   .   17   -2641

 WILLIAM    P. BARR et al.,
        Defendants.

                                             ORDER

       AND NOW, this    _         day   of                       2019, upon consideration   of

PlaintiffEdward A. Williams' ("Williams") Motion to Alter or Amend Judgment, and the

response and any reply thereto,   it is hereby ORDERED that:

       Williams' Motion (Doc. No. 48) is DENIED.



                                             BY THE COURT:




                                             ROBERT F. KELLY
                                             SENIORJUDGE
